Citation Nr: 1604156	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  05-14 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975, and from June 1975 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for right-sided orchialgia and assigned a 10 percent rating.

The Veteran and his spouse testified at hearing before the undersigned in November 2008.  The Veteran and his spouse also testified at a hearing before a Decision Review Officer (DRO) in April 2006.  Transcripts of both hearings are of record. 

In a February 2011 decision, the Board denied the appeal of the initial rating assigned the Veteran's service-connected right-sided orchialgia.  The Board also assumed jurisdiction of a claim for TDIU that was raised by the record in connection with this appeal and remanded it for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The TDIU issue was again remanded by the Board in July 2012, April 2013, January 2014, and March 2015. 


FINDING OF FACT

The Veteran's right-sided orchialgia does not prevent him from obtaining or maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A February 2011 letter provided all notice required under the VCAA, including what is required to substantiate the claim and the respective responsibilities of the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the duty to notify is satisfied.  

Concerning the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records pertaining to a claim for SSA disability benefits, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, several VA examinations have been performed, reports of which are of record, including most recently in March 2014, and VA medical opinions have also been provided.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  The VA examination reports and opinions include consideration of the Veteran's medical history and set forth all pertinent findings, both with respect to clinical manifestations and the impact of the disability on functioning, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Several medical opinions on the issue of unemployability were provided by the March 2014 examiner.  These opinions are supported by a rationale that can be weighed against contrary opinions.  See Stefl, 21 Vet. App. at 124-25 (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions).  Because the credible and probative evidence of record shows that the Veteran's orchialgia does not produce unemployability for TDIU purposes, as explained below, further examination or opinion is not warranted, as there is sufficient information and evidence upon which to make an informed decision.  See 38 C.F.R. § 3.159(c).  

The Board is aware that VA medical opinions provided by the same examiner in August 2012, May 2013, June 2013, July 2013, March 2014, April 2015, and May 2015 are somewhat equivocal on the issue of unemployability.  Nevertheless, the Board finds that the adequacy of the opinions is not compromised merely because the examiner was up front about his uncertainty.  

In this regard, VA regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  The Board finds that the opinion provided is sufficient for this purpose.  The examiner stated in an April 2015 opinion that it was beyond his ability to determine the limitations the Veteran's orchalgia placed on his ability to work, but noted that the Veteran had reported that in the past his employment was terminated due to testicle pain.  The examiner stated that if the pain were better controlled, the Veteran should be able to work.  This observation is in keeping with the examiner's March 2014 opinion, in which he stated that he had never seen chronic orchalgia so severe as to make a patient unemployable, but that if the Veteran was in as much pain as reported by him, the examiner would "consider stating that [the Veteran] was unemployable."  Moreover, in a May 2015 addendum, the examiner clarified that chronic orchalgia should not make the Veteran unemployable for all jobs, but that limitations on prolonged sitting, standing, and lifting could inhibit his choices.  

In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the U.S. Court of Appeals for Veterans Claims (Court)  held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  The Court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  Id.  Moreover, the Court held that VA is not bound to obtain additional medical opinions until it declares that no further examinations would assist the claimant.  Id.  Rather, this assessment is inherent in a finding that the duty to assist has been fulfilled.  Id.  In this regard, the Court noted that further medical evidence need not be obtained if the available medical evidence itself indicates that determining the cause of a disability is speculative.  See id. (quoting Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Court concluded that while VA has a duty to assist the claimant by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Id.  

The Court has also held that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion.'"  Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  

Applying the above principles to the VA examiner's opinion, the Board finds that the examiner's "essential rationale" is clear, that the examiner did all that was possible to become informed about the case, and that further evidence or opinion could not yield a more informed or definitive opinion based on the available evidence of record.  Specifically, and as will be shown further below in the analysis section, the only functional limitations imposed by the Veteran's orchalgia are due to reported pain, and this report is not credible with regard to its professed severity.  The orchalgia does not otherwise affect functioning in terms of structural or other kinds of pathology or effects thereof, as shown by medical findings discussed below.  Moreover, the March 2014 examiner indicated that he had never known a case of orchalgia so severe as to render a patient unemployable and doubted this was the case for the Veteran except insofar as a chronic pain syndrome might itself be the cause.  It is evident from the examiner's discussion that the examiner himself had never encountered such a chronic pain syndrome due to orchalgia.  

Most significantly, as will be explained below, the Board finds that the Veteran's statements asserting that his orchalgia pain is so severe as to produce unemployability are not credible, as it is inconsistent with other evidence showing that it is actually his back condition that has contributed to unemployability, and that his orchalgia, while symptomatic, does not alone produce unemployability.  The VA examiner thus assumed the credibility of a reported history that is shown to be false.  For example, the April 2015 VA opinion states that the Veteran reported that he was laid off from missing work due to testicle pain, and a February 2011 VA examination report also indicates that the Veteran reported that he stopped working due to testicular problems, stating that he could not stand very long.  In fact, these statements are not true.  The Veteran missed work due to a back injury, which required weeks of physical therapy.  When he attempted to return to work, he was then laid off.  Medical records contemporaneous with this period show that the Veteran was being treated primarily for back issues and depression; his orchalgia was generally not referenced by him or by treating providers as a significant condition in terms of occupational impairment, even if it was also symptomatic.  SSA granted disability benefits based on the Veteran's musculoskeletal conditions and depression, not his orchalgia.  

In short, the VA examiner's equivocation and uncertainty as to unemployability was based on the Veteran's statements asserting that he had chronic pain due to orchalgia that prevented him from working, and indeed resulted in his employment being terminated, a history which is not credible.  Thus, because the Veteran's statements regarding the severity of his orchalgia pain and its effect on occupational functioning are untrue, there is no need to obtain further opinion, since the only basis for the examiner's equivocation was his good faith belief in the credibility of this history.  See Jones, 23 Vet. App. at 391.  The examiner clearly found that the Veteran's orchalgia would not otherwise produce unemployability since it would not affect functioning to such an extent, although it may place limitations on what jobs he could perform.  These findings are sufficient for the Board to make an informed decision.  Accordingly, the VA examinations and opinions together are adequate. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

All directed development in the Board's prior remands has been accomplished.  Accordingly, there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Veteran and his spouse testified at a hearing before the undersigned in November 2008 and at a hearing before an RO hearing officer in April 2006.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearings, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the hearing officer and his representative.  The Veteran did not raise any new issues at the hearings regarding TDIU, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  The Veteran has been given opportunities to identify additional treatment records or other evidence, but has not done so.  Moreover, additional development has been undertaken since the hearings were conducted to address the outstanding issue of whether the Veteran's orchalgia alone produces unemployability, including the provision of VA examinations and medical opinions.  There is sufficient information and evidence of record upon which to make an informed decision on this issue, as discussed above.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The Veteran's service-connected orchalgia is rated as 10 percent disabling.  He has no other disabilities for which service connection has been established.  Thus, the criteria for schedular consideration of TDIU are not satisfied.  See id.  Nevertheless, if there is a finding of unemployability due to service connected disability in cases where the percentage requirements for schedular consideration are not met, entitlement to TDIU may still be awarded by referring the case to the Director of the Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  For the following reasons, the Board finds that unemployability is not established at any point during the pendency of this claim. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

According to the Veteran's January 2006 SSA application form, he worked in food service during his military career, including managing a mess hall, cooking meals, and ordering supplies.  After his 1991 retirement from active service, he worked as a machine mechanic from 1992 to 2003.  The Veteran also reported completing four or more years of college in this form. 

The evidence shows that in 2003 the Veteran was out of work for a period of time due to a back injury, and was subsequently laid off.  Specifically, a May 2003 private treatment record reflects that the Veteran experienced low back pain when lifting furniture.  It was noted that he worked in a "fairly physical" job.  He tried to go back to work and noted pain at that time.  He was not currently working.  A history of "urology problems" stemming from a 1983 vasectomy was also noted, and the Veteran reported that these had worsened recently.  However, he "primarily" complained of low back pain.  The private treatment records show that he underwent twelve physical therapy sessions from May 2003 to July 2003 for low back pain.

An August 2003 private treatment record reflects that when the Veteran tried to return to work after his back injury, he was told he was "laid off."  The Veteran's "chief complaint" was that walking, bending, or sitting down caused his back to hurt.  It was also painful in the right lower extremity.  A history of right groin pain ever since a 1982 vasectomy was also noted. 

Private treatment records dated in June and September 2003 show reports of "severe" low back pain and paresthesias of the lower extremities, and the Veteran's report of being unable to walk, stand, or pick up things for any length of time.  He also reported neck and shoulder pain.  An August 2001 private treatment record also notes a history of severe degenerative changes of the cervical spine. 

Private treatment records dated in April 2004, June and July 2004, and July 2005 show treatment for depression.  A July 2004 private treatment record also reflects complaints of headaches and back pain.  

In a July 2004 rating decision, service connection was granted for the Veteran's right-sided orchialgia (claimed as residuals of vasectomy).  Service connection was denied for a low back strain, residuals of right shoulder injury, residuals of neck injury, residuals of left knee injury, and residuals of left ankle injury.  The Veteran appealed the initial rating of the orchialgia. 

The private treatment records show that in July 2004 the Veteran began being seen by a urologist, H.W., M.D., for his right testicular pain.  A July 2004 letter from Dr. H.W. to the Veteran's primary care physician states that the Veteran described sharp, constant pain of the right testicle ranging from 5-10 on a scale of 1/10 in terms of severity.  A right cord block test provided complete relief from pain, suggesting nerve irritation.  Based on this finding, Elavil was prescribed, and a radical orchiectomy was considered.

In an August 2005 private treatment record, Dr. H.W. wrote that the Veteran's right testalgia failed to respond to pain medication and that the Veteran was complaining of severe pain that was a 10 out of 10 in severity.  He reported that often he was unable to work or function.  It was also noted that the Veteran was applying for disability compensation through VA and that Dr. H.W. would dictate a letter in support of this claim. 

An August 2005 letter authored by Dr. H.W. in support of the Veteran's claim for VA benefits states that the Veteran had been his patient since July 2004 and had chronic right testicular pain that failed to respond to multiple medication management.  Doctor H.W. further wrote that for the past two or three years the pain severity had increased to the point where the Veteran was unable to work or function adequately from day to day. 

In April 2006, Dr. H.W. performed a surgical procedure characterized as a right epididymectomy.  Thereafter, the Veteran's chronic pain was "significantly better," although he still had "mild" scrotal pain, as stated by Dr. H.W. in a May 2006 treatment record.  Several months later, Dr. H.W. noted in a November 2006 treatment record that the Veteran was "here to obtain a note" in support of a disability claim, and that the previous letter needed an "update."  Dr. H.W. stated that overall the testalgia symptoms had improved and that the pain was much better after the surgery.  However, prolonged walking, straining, or exertion still caused paid "that made him unable to work."  Dr. H.W. noted that he "wrote the letter for disability stating that [the Veteran] is not able to work because of the chronic testicular pain."  

In an August 2007 treatment record, Dr. H.W. wrote that the Veteran had a new onset of lower back pain.  Doctor H.W. further noted that the testicular pain was "not anything terribly unusual," but the Veteran "was more aware of it nowadays."  

In a January 2006 SSA disability benefits questionnaire, the Veteran stated that chronic right testicular pain and chronic back pain limited his ability to work.  In this regard, he stated that he could not walk far, stand long, or pick up objects over 5 pounds, as any of these activities caused pain in his back.  He also stated that he could not sit "too long" or stoop. 

In a December 2005 SSA examination report, the examiner diagnosed the Veteran with chronic right testicle pain since the 1982 vasectomy, degenerative arthritis of the lumbosacral spine, chronic headaches, possible chronic obstructive pulmonary disease, and depression.  The examiner concluded that due to the Veteran's medical problems, he "may find it difficult to do heavy physical work." 

In a February 2006 decision, SSA granted disability benefits based on lumbar spondylosis and major depressive disorder.  

In his November 2008 hearing testimony, the Veteran stated that he missed "quite a few days" from work because of testicle pain, and stated that he could not walk more than a block or two or pick up objects heavier than 5 pounds due to testicle pain.  

In December 2008, Dr. H.W. wrote another letter on the Veteran's behalf in support of his claim for VA benefits.  In this letter, Dr. H.W. stated that the Veteran had testicular pain that was a 5 to 10 out of 10 in a scale of severity, and that in the past few years the pain had worsened to the point where he was unable to work or function adequately.  Dr. H.W. further noted that the Veteran's pain improved significantly following the April 2006 epididymectomy, but that he still had reoccurring symptoms.  

According to a March 2011 VA examination report, the Veteran stated that he had worked as a builder of washers and dryers.  His reason given for unemployment was "problems with testicles, I could not stand too long [sic]."  

In an August 2012 VA opinion, a VA examiner-a medical doctor specializing in urology-concluded that the Veteran's chronic pain was "secondary to the results of his vasectomy," and that it would help if he saw pain management.  The examiner indicated that if the Veteran's pain were better managed, he could "possibly resume working." 

In a May 2013 addendum to the August 2012 opinion, the same examiner (the August 2012 urologist) concluded that the Veteran's post vasectomy pain should not make him unemployable.  However, the examiner also noted that it was "hard for [the examiner] to determine from one visit if pain makes [the Veteran] unemployable."  The examiner observed that he had never "encountered pain of such magnitude that [it] would make [the Veteran] unemployable for all occupations [sic]."  

In a June 2013 addendum, the same examiner wrote that any activities requiring repeated heavy lifting, prolonged sitting or prolonged standing could be affected by chronic orchalgia. 

In a July 2013 addendum, the same examiner wrote that the Veteran was precluded from heavy lifting, prolonged sitting and standing "as his orchalgia is unabated and can't be treated." 

In a March 2014 VA examination report, the same examiner stated that "in my experience I have not seen chronic orchalgia so severe as to make a patient unemployable.  However in this case [the Veteran] underwent all known treatments for his condition other than orchiectomy [sic]."  The examiner concluded that "to have this much done and still have pain I may have considered stating he was unemployable [sic]."  

In an April 2015 addendum, the same examiner wrote that [i]t is beyond my ability to specifically state the limitations [the Veteran's] chronic orchalgia [place on] his employability."  The examiner further stated that "in the past [the Veteran] was laid off for missing work due to teste pain."  The examiner observed that if the pain were better controlled the Veteran should be employable, and recommended consultation with pain management physicians. 

Finally, in a May 2015 addendum, the same examiner wrote that the Veteran's chronic orchalgia should not make him unemployable "depending on the job he applies for."  The examiner noted that prolonged sitting, standing, or lifting could limit the Veteran's job options.  

The determination of whether unemployability for TDIU purposes exists solely due to the Veteran's service-connected orchalgia hinges almost entirely on the credibility of his assertions of testicle pain so severe as to effectively prevent him from obtaining or maintaining substantially gainful employment doing even light or sedentary work.  The fact that he has had chronic testicular pain resulting from the vasectomy is itself not in question, as this is amply documented by the record, and the Veteran even underwent a surgical procedure in April 2006 to alleviate the pain.  However, the Board finds that the Veteran's statements asserting that his orchalgia pain is severe enough to result in unemployability are not credible. 

In this regard, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]"  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (emphasis added).  

In the context of the overall record, the Veteran's bias in supporting a claim for benefits, in addition to notable conflicts between his statements and what the contemporaneous treatment records actually show, leads to a finding that his statements are not credible with regard to the severity or disabling effects of his right testicular pain.  It is true that the Veteran has had right testicular pain since the 1982 vasectomy.  He was placed on light duty during service because of this pain, and a May 2001 private treatment record show that he was prescribed Vicodin and best rest due to epididymitis, although an August 2001 private treatment record notes that he had no further problems related to testicular pain and swelling.  Further, in April 2006 he underwent an epididymectomy for his right testicle pain.  Nevertheless, the private treatment records dated in 2003 and 2004 discussed above show that he stopped working due to back pain, not testicular pain, following a back injury sustained while moving furniture, and that his employment was terminated when he tried to return to work.  They show that his "primary" or "chief" complaint was back pain, and that he also reported neck pain, headaches, and depression.  While there are references to orchalgia, it was generally not the focus of treatment or the Veteran's complaints at this time, and obviously not cited as the reason for his discontinuing employment, which was due to back pain and subsequent termination of his employment by his employer. 

Further, and notably, when the Veteran applied for SSA disability benefits, he stated that both orchalgia and back pain prevented him from working, but mentioned only back pain as placing limitations on his ability to sit, stand, or walk for long periods, or lift objects heavier than 5 pounds, as shown in the January 2006 SSA application form. 

Also significant is the fact that it was only around the time that service connection for orchalgia was granted in the July 2004 rating decision, but not for back pain or other claimed conditions, that the Veteran began to emphasize his orchalgia as a significant cause of disability.  It was at that time that he first saw Dr. H.W., the urologist, for right testicular pain, whose treatment coincided with the Veteran's appeal of the initial disability rating assigned his orchalgia as well as his application for SSA disability benefits.  Although Dr. H.W. stated in letters and treatment records that the Veteran's pain was so severe as to range from a 5 to a 10 out of 10 in a scale of severity, and that it prevented the Veteran from working, these statements were notably made to support the Veteran's claims for disability benefits, as acknowledged by Dr. H.W.  Statements made for the purpose of medical diagnosis or treatment are generally considered to be exceptionally trustworthy under Federal rules of evidence, because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992).  However, in this case, the Veteran's statements made to his physician were also made with the motive of supporting his VA and SSA disability claims, and thus they do not benefit from the same assumption of trustworthiness otherwise conferred on such statements.  Similarly, Dr. H.W.'s own statements regarding the severity of the Veteran's testicular pain and its effect on employment must be discounted, as they were made in the role of advocating for the Veteran in support of his disability claims, rather than in the context of treatment, and because the Veteran's own assertions of the severity of his testicular pain, upon which Dr. H.W. relied as the basis for his findings, themselves lack credibility.  

In short, when service connection was granted for orchalgia in July 2004, the Veteran then had a motive to greatly exaggerate its disabling effects in order to support his claims for increased VA disability benefits and SSA disability benefits.  Prior to July 2004, the Veteran did not state that his orchalgia produced a significant level of pain on a chronic basis or that the pain was so severe as to limit his ability to work to the extent of producing unemployability.  Rather, he cited his back injury as the reason for discontinuing employment, as well as being "laid off" by his employer. 

If there were any question as to the Veteran's bias, the fact that he told VA examiners that he stopped working due to testicular pain, which is patently untrue and conflicts with the contemporaneous treatment records showing that he stopped working due to back pain, makes it clear that the Veteran was willing to misrepresent his medical history in support of the claim.  In addition to his bias, these conflicts themselves vitiate the credibility of the Veteran's assertions that his orchialgia alone produces unemployability.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden v. Gober, 125 F.3d 1477, 1480 (Fed. Cir. 1997) (observing that "lay evidence which is in fundamental conflict with other lay evidence and is, for that reason, found not credible in a given case, is surely suspect.").   

Further weighing against the credibility of the Veteran's statements and Dr. H.W.'s findings regarding unemployability, is that even after the Veteran reported that his pain was "significantly better" following the April 2006 epididymectomy, and that he only had "mild" scrotal pain, it was still asserted that he was unable to work due to such pain.  Moreover, he later told the March 2014 VA examiner that he did not experience relief from this treatment, in contradiction to what the records actually show. 

Significantly, in the March 2014 VA examination report, the VA examiner stated that "in my experience I have not seen chronic orchalgia so severe as to make a patient unemployable."  This statement is consistent with, and further supports, the Board's finding that the Veteran's assertions of orchalgia pain so severe as to produce unemployability lack credibility. 

The Board also notes that the Veteran did not identify or submit any treatment records dated after 2007.  In accordance with its remand directives, VA sent letters to the Veteran in February 2011 and April 2015 requesting him to identify and submit, or authorize VA to request on his behalf, additional treatment records in support of this appeal.  The Veteran has not done so.  The Board is thus unable to further assess the credibility of the Veteran's statements based on any treatment records that might exist since 2007, and against a backdrop of records that show the Veteran reported significant relief from testicular pain after the April 2006 surgery, and which show that back pain rather than testicular pain was the cause of his absence from work prior to termination of employment and was his "chief" or "primary" complaint. 

In short, pursuant to Buchanan, 451 F.3d at 1337, Madden, 125 F.3d at 1481, and Caluza, 7 Vet. App. at 511, and for the reasons explained above, the Board finds that the Veteran's bias in support a claim for VA compensation benefits, and the conflicts between his statements in support of this claim (including those made in the context of treatment by Dr. H.W.) and more probative evidence in the form of contemporaneous records showing back pain as the main source of occupational impairment, leads to the conclusion that his assertions of significant right testicular pain producing unemployability are not credible.  Therefore, their evidentiary weight is discounted.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony).  

By the same token, because the opinions by Dr. H.W., as well as the opinions by the VA urologist who examined the Veteran in August 2012 and March 2014 to the extent they support unemployability, were based on the Veteran's discounted statements regarding the severity of his testicular pain, these opinions likewise lack probative value, as they are tainted by their reliance on such statements.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value). 

Testimony provided by the Veteran's spouse at the April 2006 DRO hearing and November 2008 Board hearing also lacks credibility to the extent it purports to assert that the Veteran's right testicular pain is so incapacitating as to result in unemployability or a need to stay in bed or refrain from any but the most light or sedentary activities.  The Veteran's spouse has the same understandable bias as that of the Veteran, namely to benefit from increased disability compensation.  For all the reasons explained above regarding the Veteran's statements, while her reports of ongoing testicle pain are credible, they lack credibility with respect to its purported severity. 

The SSA decision granting disability based on the Veteran's lumbar spondylosis and major depressive disorder does not necessarily weigh against the claim, but it certainly does not support it either. 

The VA medical opinions show that the VA urologist considered the possibility that the Veteran's pain was so severe that he was unable to work based on his assertions of right testicle pain that caused him to stop working and was unresponsive to treatment.  However, the same examiner also stated that he had never encountered orchalgia so severe and expressed doubts in this regard, later finding that it would not prevent the Veteran from engaging in less physically demanding occupations or occupations requiring prolonged sitting or standing.  Moreover, this examiner assumed that the Veteran stopped working due to testicular pain, and that he did not experience relief from the April 2006 epididymectomy.  In fact, the evidence shows that the Veteran initially discontinued working due to back pain and was then laid off, and also reported that his testicular pain was significantly better following the April 2006 surgery, with only mild scrotal pain.  Thus, the examiner's understandable equivocation was predicated on a good faith reliance on a history provided by the Veteran that lacks credibility. 

The VA examiner's final opinion in May 2015 that the Veteran's orchalgia would limit his ability to do occupational tasks requiring prolonged sitting, standing or heavy lifting, but would not preclude other types of employment, weighs against a finding of unemployability due to orchalgia alone.  Although the Veteran's work history has mostly involved more intensive physical labor, he has completed four years of college and managed food services in a cafeteria during his military career.  This evidence weighs against a finding that the Veteran cannot obtain or maintain substantially gainful activity doing light or sedentary work within the limits imposed by his orchalgia and consistent with his educational and vocational background and attainment.  

The May 2015 VA opinion outweighs the opinions provided by Dr. H.W.  As discussed above, the probative value of Dr. H.W.'s opinions is discounted as they are based on a history or reported severity of pain which the Board finds lacks credibility, and do not account for the significant improvement in the Veteran's pain following the April 2006 surgical procedure. 

It may be argued that the orchalgia prevents both sedentary and more active work by virtue of the fact that it limits the Veteran's ability to sit or stand for prolonged periods of time.  However, the Board finds that such an argument is without merit.  First, there is no evidence or suggestion that the Veteran mostly lies in bed due to his orchalgia as opposed to back pain.  If he is not horizontal during the day for significant amounts of time, at least as a result of orchalgia, then he is either sitting, standing, or walking.  Thus, there is no reason why he could not work in a job that involved one or a combination of these as already normally engaged in by him on a daily basis (or would normally be engaged in by him if were not for back pain) with perhaps appropriate adjustments such as the ability to stand up from time to time in a job that otherwise requires work in a seated position, or vice versa.  

Second, the Board again emphasizes that although the Veteran's orchalgia may place some limitations on prolonged sitting, standing, and walking, the credible and probative evidence discussed above shows that the Veteran stated that it was his back pain that was the main factor in such limitations, as shown in his January 2006 SSA application and the private treatment records dated in 2003 and 2004.  The Veteran has not identified records dated since 2007 that might show otherwise.  Be that as it may, the credible evidence of record weighs against a finding that the Veteran's orchalgia alone is so severe that limitations it places on his ability to sit, stand, or walk for extended periods are such that he is effectively unable to obtain or maintain substantially gainful employment at any level of physical activity, including light or sedentary work. 

Third, and finally, the Veteran's orchalgia pain, which has waxed and waned in terms of severity, has not prevented him from working in the past despite its ongoing nature.  He has reported ongoing orchalgia since 1982, with intermittent increases in severity from time to time, such as in May 2001 when he was treated for epididymitis with Vicodin and bed rest.  He was also placed on light duty during active service due to residuals of the vasectomy.  Nevertheless, he was able to continue working in some capacity during this time, with perhaps occasional breaks.  Although he may continue to experience some orchalgia pain following the April 2006 surgery, which was described as "mild" in the May 2006 treatment record, this evidence also shows that he is able to work notwithstanding his testicular pain, albeit with certain limitations.  The Board has already explained above that the Veteran's report of increased testicular pain around July 2004 lacks credibility to the extent he has claimed that it was so severe as to actually prevent him from working.  The fact that he was willing to misrepresent this history to VA examiners, telling them that he stopped working due to testicular pain when it was actually due to back pain, supports a finding that he was not credible in reporting to Dr. H.W. that he could not work due to orchalgia, statements which were explicitly made with a view to supporting a claim for disability benefits, as shown by Dr. H.W.'s own notations stating that the Veteran was requesting a letter from him to this effect. 

Accordingly, because the preponderance of the evidence weighs against unemployability, referral for extraschedular consideration of TDIU is not warranted.  See 38 C.F.R. § 4.16(b).  

In sum, the preponderance of the evidence weighs against entitlement to TDIU, including referral for extraschedular consideration.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990


ORDER

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


